      Case 4:18-cv-00072-O Document 68 Filed 03/13/19                Page 1 of 6 PageID 599


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 SHENNACO HOLDINGS, LLC,                              §
                                                      §
                 Plaintiff,                           §
                                                      §
 v.                                                   § Civil Action No. 4:18-cv-00072-O
                                                      §
 MITCHELL CHAD BARRETT,                               §
                                                      §
                                                      §
                 Defendant.                           §

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

         Plaintiff ShennaCo Holdings, LLC (“ShennaCo”) filed suit against Defendant Mitchell

Chad Barrett (“Barrett”), alleging breach of contract and fraud. Plaintiff moved for partial summary

judgment, and the Court granted Plaintiff’s motion in part. See Order, February 4, 2019, ECF No.

55. The remaining issues required a trial, which was held on March 4, 2019.

I.       BACKGROUND

         ShennaCo, WHIG Enterprises, LLC (“WHIG”), and Barrett entered into the Confidential

Settlement and Release Agreement (the “Agreement”) at issue on April 17, 2015. The parties

entered the Agreement to partially resolve claims for money ShennaCo contends it was owed—

which totaled $1,723,862.64. See Joint Pretrial Order 4. This amount is defined in the Agreement

as the “Agreed Fee.”

         At the summary judgment stage, the Court denied Plaintiff’s motion for summary judgment

on its breach of contract claim and deferred ruling on one of Defendant’s affirmative defense, which

was an allegation that Plaintiff committed a prior material breach by breaching the confidential

nature of the Agreement. Id. The Court also dismissed Barrett’s defenses of waiver, accord and

satisfaction, estoppel, laches, and that Plaintiff’s claim was barred due to Plaintiff’s alleged fraud.


                                                  1
      Case 4:18-cv-00072-O Document 68 Filed 03/13/19              Page 2 of 6 PageID 600


Id. at 10. The Court then concluded that portions of the contract purporting to assign personal

liability to Barrett were ambiguous, requiring a trial.

         At trial, the primary dispute was whether the parties intended Barrett to be personally

obligated to pay the Agreement’s “Agreed Fee” and any “Shortfall.” During the trial, Alan Meeker

(“Meeker”), manager of ShennaCo, and Barrett, manager of WHIG, testified. Both Meeker and

Barrett testified about their respective views on the meaning of the Agreement.

         The Court now sets out its Findings of Fact and Conclusions of Law pursuant to Federal

Rule of Civil Procedure 52(a). The following findings and conclusions are based upon the

pleadings, testimony, evidence, and exhibits admitted at trial. The Court has reviewed the record in

its entirety and had the opportunity to observe the witnesses presented at trial to assess their

credibility and weigh their testimony. The Court provides a clear understanding of the bases of its

decision in accordance with the level of detail required in this Circuit. See Century Marine Inc. v.

United States, 153 F.3d 225, 231 (5th Cir. 1998).

II.      FINDINGS OF FACT

         The Court finds that, based on the preponderance of the evidence, the parties’ intended the

Agreement to bind Barrett both in his personal capacity and in his capacity as manager of WHIG.

Meeker testified and explained that from January 2014 through March 2015, ShennaCo provided

consulting services to WHIG—as well as to Barrett individually—related to, inter alia, business

operations, corporate governance, financial reporting, and strategic planning. After a dispute arose

regarding the amount of money owed to ShennaCo for consulting services, ShennaCo, WHIG, and

Barrett entered into the April 15, 2015 Agreement. Under the Agreement, Meeker testified the

parties intended that Barrett would be personally liable for payment of the Shortfall if the

distribution revenue assigned from WHIG to ShennaCo ceased or proved insufficient.

         Meeker also testified that he intentionally included the word “individual” in the last

                                                  2
    Case 4:18-cv-00072-O Document 68 Filed 03/13/19                 Page 3 of 6 PageID 601


paragraph of the Agreement in order to personally bind Barrett. He further explained that the

meaning of the word “its” in paragraph two meant WHIG and Barrett as defined in the Agreement.

Finally, Meeker’s testimony reinforced that Barrett’s obligations regarding the Agreed Fee and

Shortfall were not limited to Barrett’s role as manager of WHIG.1 Specifically, Meeker emphasized

he would not have continued to do business with Barrett unrelated to WHIG had the Agreement not

intended to hold Barrett personally liable. The Court finds this testimony credible.

       Barrett testified and denied agreeing to be personally obligated to pay anything pursuant to

the Agreement. Instead, he testified that he was specifically named in the Agreement because he

may be required as WHIG’s manager to execute paperwork to ensure the WHIG assets were

distributed to ShennaCo. Having observed Barrett’s demeanor and testimony, the Court finds this

testimony not credible for several reasons. First, Barrett testified that he deliberately entered into

the Agreement, but also called it a “sham.” Barrett explained that the Agreement contained various

“misrepresentations.” For example, he testified that the following provision was false:

“WHEREAS, at the request of WHIG/Barret, ShennaCo provided strategic executive consulting

services and strategic business consulting (Consulting Services) to WHIG/Barrett.” He testified

ShennaCo never provided him any service personally. He also denied that he was provided anything

in exchange for signing the Agreement, even though it expressly provides: “WHEREAS Barrett

wishes to carry forward in other businesses with ShennaCo not related to WHIG and this Agreement

is paramount to ShennaCo contemplating any future business with Barrett.” Barrett would have the

Court believe that he signed the Agreement, even though he contends the premise for it was false.

This portion of his testimony is not credible. However, Barrett’s testimony that he understood the



1
 Meeker’s testimony on this issue is further corroborated in that if Barrett’s obligations under the
Agreement were limited to his managerial capacity, there would not have been any reason to personally
name him. The evidence and argument at trial did not establish a reason otherwise.

                                                 3
       Case 4:18-cv-00072-O Document 68 Filed 03/13/19             Page 4 of 6 PageID 602


Agreement’s value, which settled matters with Meeker, is believable.

          Based on the evidence, and after making the appropriate credibility determinations, the

Court finds the parties’ intent at the time they executed the Agreement was for Barrett to be

personally liable under the Agreement.

III.      CONCLUSIONS OF LAW

          A.     Breach of Contract

          Under Texas law, a breach of contract claim requires: (1) the existence of a valid and

enforceable contract; (2) the plaintiff performed or tendered performance; (3) the defendant

breached the contract; and (4) the plaintiff was damaged as a result of the breach. Brooks v.

Excellence Mortg., Ltd., 486 S.W.3d 29, 36 (Tex. App.—San Antonio 2015, pet. denied) (citation

omitted).

          Here, the Court finds that under the Agreement, ShennaCo provided Barrett valid

consideration because ShennaCo agreed to release all claims against WHIG and Barrett

individually. See Bank One, Tex. N.A. v. Taylor, 970 F. 2d 16, 25–26 (5th Cir. 1992). Under the

Agreement, ShennaCo also agreed to continue doing business with Barrett unrelated to WHIG. See

Gooch v. Am. Sling Co., Inc. 902 S.W. 2d 181 (Tex. App.—Fort Worth 1995, no writ) (“an

agreement to continue doing business with a party confers a benefit on that party”); See also Ropa

Exploration Corp. v. Barash v Energy, Ltd., 2013 WL 2631164, at *7 (Tex. App.—Fort Worth June

13, 2013, pet. denied).

          Next, Barrett acknowledged that he did not pay any Shortfall and the evidence showed the

total revenue from the distributions assigned from WHIG to ShennaCo as payment toward the

Agreed Fee totaled $422,044,77, leaving a Shortfall of $1,301,817.87. Barrett did not introduce any

evidence to the contrary on the amount owed. Therefore, by not paying the Shortfall, Barrett



                                                 4
   Case 4:18-cv-00072-O Document 68 Filed 03/13/19                Page 5 of 6 PageID 603


breached the Agreement and ShennaCo suffered damages in the amount of $1,301,817.87.

       Under the Agreement, ShennaCo agreed to maintain the existence of the Agreement in full

confidentiality and secrecy. The Court finds that with the exception of filing the lawsuit, Meeker

never disclosed the Agreement. Therefore, ShennaCo did not commit a prior material breach of the

Agreement by filing an unredacted copy of the Agreement in state court. See Hewitt v. Biscaro, 353

S.W. 3d 304, 311 (Tex. App.—Dallas 2011, no pet); See also Deep Nines, Inc. v. McAfee, Inc., 246

S.W. 3d 842, 848 (Tex. App.—Dallas 2008, no pet.).

       Accordingly, ShennaCo established the existence of a valid and enforceable contract;

ShennaCo performed or tendered performance; Barrett breached the contract; and ShennaCo

suffered damages in the amount of $1,301,817.87 as result of the breach. Brooks, 486 S.W.3d at 36.

ShennaCo is therefore entitled to recover damages in the amount of $1,301,817.87 from Barrett.

       Moreover, ShennaCo is entitled to recover prejudgment interest on all sums awarded. See

TEX. FIN. CODE § 304.003; See International Turbine Services, Inc. v. VASP Brazilian Airlines, 278

F.3d 494, 500 (5th Cir. 2002) (“Texas common law allows prejudgment interest to accrue at the

same rate as post-judgment interest on damages awarded for breach of contract.”); see also Federal

Sav. And Loan Ins. Corp. v. Texas Real Estate Counselors, Inc., 955 F.2d 261, 270 (5th Cir. 1992)

(state law governs the award of prejudgment interest). ShennaCo is also entitled to recover post-

judgment interest on all sums awarded from the date of final judgment until paid. See 28 U.S.C. §

1961(a).

       B.      Fraud

       A common-law fraud claim requires “‘a material misrepresentation, which was false, and

which was either known to be false when made or was asserted without knowledge of its truth,

which was intended to be acted upon, which was relied upon, and which caused injury.’” Zorrilla

v. Aypco Constr. II, LLC, 469 S.W.3d 143, 153 (Tex. 2015) (citation omitted). Here, the Court finds

                                                5
      Case 4:18-cv-00072-O Document 68 Filed 03/13/19               Page 6 of 6 PageID 604


that the Plaintiff’s fraud claim fails. Meeker testified that at the time the parties entered the

Agreement, Barrett represented to ShennaCo that he would pay the Shortfall in the event it came

due, and that his defense in this case demonstrates this representation was false. But the Court finds

that at the time the parties entered the Agreement, both parties intended Barrett would be personally

liable. Therefore, Barrett’s representation was not false, even though he now claims he did not make

that representation. As such, Plaintiff has failed to establish the falsity element of a common law

fraud claim.

IV.      CONCLUSION

         Based on the foregoing, ShennaCo prevails on its breach of contract claim and is entitled to

recover damages in the amount of $1,301,817.87 from Barrett. ShennaCo is also entitled to pre-

judgment and post-judgment interest. The Court deferred ruling on Plaintiff’s motion for attorneys’

fees. It is therefore ORDERED that Plaintiff file a motion for attorneys' fees in accordance with

Federal Rule of Civil Procedure 54 on or before March 27, 2019.

         SO ORDERED on this 13th day of March, 2019.



                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
